 

EXHIBIT 10.51
 
MAXIM INTEGRATED PRODUCTS, INC.
EQUITY AWARD POLICY
ACCELERATION OF VESTING IN THE EVENT OF A CHANGE IN CONTROL
FOR EMPLOYEES BASED OUTSIDE THE U.S.
Maxim Integrated Products, Inc. (the “Parent”) hereby adopts this Equity Award
Policy (the “Policy”) to implement the terms of the Change in Control Employee
Severance Plan approved by the Parent's Board of Directors with respect to
equity awards granted by the Parent to employees who are on the payroll of a
non-U.S. subsidiary or affiliate of the Parent.
1.    
Definitions.
1.    
“Agency Personnel" shall mean persons who are engaged through a third-party
agency.
 
2.    
“Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
 
3.    
“Cause” means that the Eligible Employee has: (a) willfully and continually
failed to substantially perform, or been grossly negligent in the discharge of,
his or her duties to the Company (other than by reason of a “disability” or
“serious medical condition” as such terms are defined under applicable law, as
determined by the Parent), which failure or negligence continues for a period of
10 business days or more after a written demand for performance is delivered to
the Eligible Employee by the Company, which reasonably identifies the manner in
which the Company believes that the Eligible Employee has not substantially
performed, or been grossly negligent in the discharge of, his or her duties;
(b) been convicted of or pled nolo contendere to a felony or a similar crime
under applicable law; or (c) breached any agreement with, fiduciary or
confidentiality duty owed to, or code of conduct or policy of the Company or any
Affiliate of the Company (which code or policy has been previously published or
communicated to the Eligible Employee). Notwithstanding the foregoing, the
definition of Cause in clause (c) above will not apply to acts or omissions that
are both (i) isolated and unintentional, and (ii) insignificant in their adverse
effect on the Company, unless the Company has given written notice to the
Eligible Employee describing the proscribed action in reasonable detail and the
Eligible Employee has failed to remedy the acts or omissions described in such
notice within 10 business days after the Eligible Employee is given such notice.
 
4.    
“Company” means the Parent and its subsidiaries, or any successors thereto.
 
5.    
A “Change in Control” will be deemed to mean the first of the following events
to occur after November 4, 2009:
 
(a)    
any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its affiliates, but excluding (i) the Parent or any
of its subsidiaries, (ii) any employee benefit plans of the Parent or one of its
U.S. subsidiaries, or (iii) a corporation or other entity owned, directly or
indirectly, by the stockholders of the Parent in substantially the same
proportions as their ownership of stock of the Parent (individually, a “Person”
and collectively, “Persons”), is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Parent representing 50% or more of the combined voting power
of the Parent's then-outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Parent or its Affiliates);
 
(b)    
the consummation of a merger or consolidation of the Parent or any direct or
indirect subsidiary of the Parent with any other corporation or other entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Parent outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Parent, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or
 
(c)    
the stockholders of the Parent approve a plan of complete liquidation or
winding-up of the Parent or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company's assets.
 
6.    
“CIC Covered Period” means the period commencing on the date a Change in Control
occurs and ending on the second anniversary of such date.
 
7.    
“Disability” means permanent and total disability, as determined by the Parent
in accordance with applicable laws.
 
8.    
“Eligible Employee” means any employee who is employed by a non-U.S. subsidiary
or affiliate of the Parent on the date of a Change in Control other than:
(a) employees who have entered into written separation agreements signed by the
Company or have been given notice of termination at any time prior to the
commencement of a Potential Change of Control Period; (b) interns, casual, or
part-time employees or Agency Personnel, unless otherwise required by applicable
law; (c) temporary employees who have employment agreements with a fixed term of
no more than 12 months, unless otherwise required by applicable law; or
(d) employees covered by any collective bargaining agreement to which the
Company is party. The status of an individual as an Eligible Employee for the
purposes of this Policy will be based on the Company's payroll records as of the
date of a Change of Control. In no event will any subsequent reclassification of
any employee of, or service provider to, the Company as a result of a government
audit or otherwise have any effect on such individual's eligibility under this
Policy or his/her status as an Eligible Employee hereunder.
 
9.    
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
10.    
“Good Reason” means the occurrence of any of the following events on or
following a Change in Control without the Eligible Employee's express written
consent, provided the Eligible Employee gives notice to the Company of the Good
Reason event within 90 days after the Eligible Employee has actual knowledge of
the Good Reason event and such event(s) is not fully corrected or otherwise
remedied in all material respects by the Company within 30 days following its
receipt of such notice from the Eligible Employee:
 
(a)    
a material diminution in the Eligible Employee's duties or responsibilities from
those in effect immediately prior to the Change in Control, it being understood
that:
 
(i)    
“a material diminution in the Eligible Employee's duties or responsibilities” is
not established by one or more of the following changes, whether alone or in
combination with other changes: (A) a change in job title; (B) a change in
reporting relationships; or (C) any change in an Eligible Employee's duties or
responsibilities of a type that the Company has historically caused or permitted
in the two years prior to the Change in Control;
 
(ii)    
under no circumstances will a promotion or an increase in the number of
employees or projects to be managed or an increase in the budget to be managed
constitute “a material diminution in the Eligible Employee's duties or
responsibilities”; and
 
(iii)    
“a material diminution in the Eligible Employee's duties or responsibilities”
would be established if an Eligible Employee is reassigned to perform job
functions in a discipline that is materially different than the discipline in
which the Eligible Employee worked prior to the Change in Control (e.g. , a
design engineer is assigned to work in manufacturing), without regard to
similarity of job level;
 
(b)    
a 10% or greater reduction in the Eligible Employee's annual base salary (as
reflected in the Company's records) as of immediately prior to the Change in
Control
 
(c)    
a 10% or greater reduction in the Eligible Employee's annual target bonus
opportunity as of immediately prior to the Change in Control; or
 
(d)    
the relocation of the Eligible Employee's principal place of employment to a
location more than 60 miles from the Eligible Employee's principal place of
employment immediately prior to the Change in Control, except for required
travel on the Company's business to an extent substantially consistent with the
Eligible Employee's business travel obligations as of immediately prior to the
Change in Control.
 
Notwithstanding the foregoing, any change in the Eligible Employee's duties or
responsibilities or any relocation of the Eligible Employee's principal place of
employment will not constitute Good Reason if such Eligible Employee either
requested, volunteered to undertake, or consented in writing to, such change or
relocation.
11.    
“Level II Employee” means any full-time employee of the Company with the job
title immediately prior to a Change in Control of Managing Director of the
Company and as reported on the Company's payroll records as such. This also
includes part-time employees where required by applicable law.
 
12.    
“Level III Employee” means any full-time employee of the Company with the job
title immediately prior to a Change in Control of Executive Director of the
Company and as reported on the Company's payroll records as such. This also
includes part-time employees where required by applicable law.
 
13.    
“Level IV Employee” means any other exempt full-time employee of the Company
reported on the Company's payroll records as “C HR10 01 - Active-Salaried FT.”
This also includes part-time employees where required by applicable law.
 
14.    
“Potential Change in Control” will be deemed to have occurred if the event set
forth in any one of the following paragraphs will have occurred:
 
(a)    
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; or
 
(b)    
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control.
 
15.    
“Potential Change in Control Period” means the period beginning upon the
occurrence of a Potential Change in Control and ending upon the earliest to
occur of (a) the consummation of the Change in Control, or (b) the one-month
anniversary of the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control (as determined by the Parent in its
sole discretion).
 
16.    
“Severance” means (a)(i) the involuntary termination of an Eligible Employee's
employment by the Company, other than for Cause, death or Disability, or (ii) a
termination of an Eligible Employee's employment by the Eligible Employee for
Good Reason, and (b) which termination in each case occurs either (x) following
a Change in Control and during the CIC Covered Period, or (y) during a Potential
Change in Control Period in which, or upon the end of which, a Change in Control
is in fact consummated. Notwithstanding the foregoing, a Severance will not be
deemed to have occurred for any purpose if an Eligible Employee's employment is
terminated or transferred as part of the transaction structuring or
post-transaction integration process upon or after a Change in Control if such
Eligible Employee is rehired or transferred in connection with such transaction
structuring or integration and the rehiring does not otherwise constitute a Good
Reason event.
 
17.    
“Severance Date” means, as the case may be, the date on which an Eligible
Employee incurs a Severance during a CIC Covered Period, or the date on which a
Change in Control is consummated in the case of a Severance during a Potential
Change in Control Period. Notwithstanding the foregoing, where the Eligible
Employee is entitled under law, contract or otherwise, to any period of notice
of termination, “Severance Date” means the date on which such notice expires.
 
2.    
Acceleration of Vesting.
(a)    
Each Eligible Employee who incurs a Severance will be entitled to accelerated
vesting of the unvested portion of all stock options, restricted stock units and
any other equity-based awards granted or assumed by the Parent and outstanding
as of the Severance Date other than options or rights granted under an employee
stock purchase plan (the “Equity Awards”) in the amount specified below, and all
Equity Awards that are in the nature of an exercisable right, such as stock
options or stock appreciation rights (the “Exercisable Equity Awards”) will
remain exercisable for the remainder of the full initial term of such
Exercisable Equity Awards (without regard to any shorter period that may be
generally applicable after employment ends for any reason):
 
(i)    
Level II Employee:  75%
 
(ii)    
Level III Employee:  50%
 
(iii)    
Level IV Employee:  25%
 
Notwithstanding anything to the contrary in this Policy, the treatment of equity
awards that are not assumed or substituted for in connection with a Change in
Control will be in accordance with the equity plan pursuant to which such awards
were granted, and the agreement evidencing such award.
(b)    
For purposes of this Policy:
 
(i)    
Any Equity Awards described above as “granted or assumed by the Parent” will be
deemed to include (without duplication of benefits) Equity Awards that are
assumed, or replaced with substituted equity awards, by the successor to the
Parent or the successor's parent company in connection with the Change in
Control. The provisions of this Policy will be binding upon such successor
and/or parent company and included in the terms of the Equity Awards, with
customary adjustments to the exercise price, if applicable, and underlying
shares to reflect the acquisition consideration.
 
(ii)    
To the extent that the successor to the Parent or the successor's parent company
in connection with the Change in Control does not assume, or substitute new
equity awards, for the equity awards described in this Policy, the Eligible
Employee will instead have only those rights with respect to those equity awards
as are set forth in the applicable equity compensation plan or award agreement.
 
(iii)    
This Policy will not apply with respect to a grant or award of stock options,
restricted stock units or any other equity-based awards made after the November
4, 2009, if the agreement granting or awarding the applicable award specifically
provides that the grant will not be subject to the provisions of this Policy. To
the extent that any equity award agreement entered into after November 4, 2009
provides a greater benefit to the Eligible Employee than any inconsistent
provisions of this Policy, the provisions of that equity award agreement will
supersede and govern any inconsistencies (without duplication of benefits).
Except as provided in the first sentence of this sub-paragraph (iii), to the
extent the provisions of this Policy provide a greater benefit to the Eligible
Employee than any inconsistent provisions of any equity compensation plan or
award agreement, the provisions of this Policy will supersede and govern any
inconsistencies (without duplication of benefits). 
 
3.    
Release. No Eligible Employee who incurs a Severance will be eligible to
accelerated vesting of his or her Equity Awards or an extension of the
exercisability of his or her Exercisable Equity Awards pursuant to Section 2 of
this Policy, unless, within 45 days following such Eligible Employee's Severance
Date, he or she first executes a release in favor of the Parent and others of
any claims relating to stock options, restricted stock units and any other
equity-based awards granted or assumed by the Parent, in a form reasonably
determined by the Company (the “Release”), and such Release becomes effective
and has not been revoked by the Eligible Employee. If the Eligible Employee does
not execute and return such Release such that it does not become effective
within the foregoing period (or within a 20-day extension period thereafter),
the Eligible Employee will cease to be entitled to any benefits under this
Policy.
4.    
Notice. Any notice or other communication required or permitted pursuant to the
terms hereof will have been duly given when delivered or mailed by United States
Mail, first class, postage prepaid (or such local equivalent thereof), addressed
to the intended recipient at his, her or its last known address.
 
Dated November 4, 2009
 
Maxim Integrated Products, Inc.
 
 
Any awards granted after the effective date of this Policy will be subject to
the acceleration rights set forth in the Policy unless those grants include an
express/affirmative statement to the effect that they are excluded from the
Policy.
 
 

1